*602OPINION
By MONTGOMERY, J.
There are a number of assignments of error in the petition, but the claim insisted upon is that the verdict of the jury is against the weight of the evidence. A reading of this record discloses that there was credible and substantial evidence offered on behalf of Helen Burton to substantiate her claim, and although the most of her evidence is categorically denied by plaintiff in error, nevertheless the question was clearly and solely one for the jury. We cannot find that the verdict of the jury was manifestly against the weight of the evidence, nor do we find anything prejudicial or erroneous in any of the assignments of error. It follows that the judgment of the Court of Common Pleas will be, and the same is, affirmed. Exceptions may be noted.
HORNBECK, PJ, and BARNES, J, concur.